DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is responsive to Applicant's Amendment and Remarks, filed 14 Jan 2021, in which claims 1, 6, 12, 15-16, and 20 are amended to change the scope and breadth of the claim, and claims 3 and 13-14 are canceled.

This application is a domestic application, filed 25 Nov 2019; and claims benefit as a CON of 16/252,482, filed 18 Jan 2019, issued as PAT 10507172, which claims benefit as a CON of 15/228,901, filed 04 Aug 2016, issued as PAT 10182977, which claims benefit as a CON of 14/414,672, now abandoned, which is a 371 of PCT/IB2012/001525, filed 18 Jul 2012. The filing date of the instant claims is currently deemed to be the filing date of PCT/IB2012/001525, 18 Jul 2012.

Claims 1-2, 4-12, and 15-20 are pending in the current application and are allowed herein.

Priority
Applicant's amendment and remarks, filed 14 Jan 2021, are persuasive that support for the instant invention as claimed can be found in the parent applications including PCT/IB2012/001525, as the application as filed provides support for the The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94." 

Terminal Disclaimer
The terminal disclaimer filed on 14 Jan 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10182977 and U.S. Patent No. 10507172 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objections Withdrawn
Applicant’s Amendment, filed 14 Jan 2021, with respect that the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter has been fully considered and is persuasive, as the amended claims find antecedent basis in the specification for the reasons detailed above.  
This objection has been withdrawn. 

Rejections Withdrawn
Applicant’s Amendment, filed 14 Jan 2021, with respect that claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been fully considered and is persuasive, as claims 3 and 13-14 are canceled, and the amended claims find descriptive support in the specification as originally filed for the reasons detailed above.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 14 Jan 2021, with respect that claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierre (US 2015/0216781, published 06 Aug 2015, of record) has been fully considered and is persuasive, as claims 3 and 13-14 are canceled, and filing date of the amended claims is currently deemed to be the filing date of PCT/IB2012/001525, 18 Jul 2012, therefore Pierre does not qualify as prior art under 35 U.S.C. 102 and/or pre-AIA  35 U.S.C. 102.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 14 Jan 2021, with respect that claims 1-2, 4-10, 12-13, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gousse et al. (US 2011/0171311, published 14 Jul 2011, provided by Applicant in IDS mailed 03 Feb 2020) in view of Herz et al. (Free Radical Research, 1997, 26, p19-35, provided by Applicant in IDS mailed 03 Feb 2020) and Thorel et al. (US 2012/0121534, published 17 May 2012, provided by Applicant in IDS mailed 03 Feb 2020) has been fully considered and is persuasive, as claims 3 and 13-14 are canceled, and the amended claims incorporate subject matter of claims 3 and 14. Upon reconsideration, 
This rejection has been withdrawn. 

The terminal disclaimer, filed 14 Jan 2021, with respect that claims 1-11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10182977 has been fully considered and is persuasive, as claims 3 and 13-14 are canceled, and the terminal disclaimer is recorded. 
This rejection has been withdrawn. 

The terminal disclaimer, filed 14 Jan 2021, with respect that claims 1-6, 9-16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10507172 has been fully considered and is persuasive, as claims 3 and 13-14 are canceled, and the terminal disclaimer is recorded. 
This rejection has been withdrawn. 

The terminal disclaimer, filed 14 Jan 2021, with respect that claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10507172 (reference patent) in view of Gousse et al. (US 2011/0171311, published 14 Jul 2011, provided by Applicant in IDS mailed 03 Feb 2020) has been fully considered and is persuasive, as claims 3 and 13-14 are canceled, and the terminal disclaimer is recorded. 
withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-12, and 15-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623